




TEXT MARKED BY [* * *] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




LICENSE AND DEVELOPMENT AGREEMENT
This License and Development Agreement (as it may be amended as provided herein,
this “Agreement”) is entered into as of January 13, 2014 (the “Effective Date”)
by and among Galena Biopharma, Inc., a corporation organized under the laws of
the State of Delaware, U.S.A. (“Galena”), and Apthera, Inc., a Delaware
corporation and wholly owned subsidiary of Galena (“Apthera” and, together with
Galena, “Licensor”), each having its principal place of business at 4640 S.W.
Macadam Avenue, Suite 270, Portland, Oregon, U.S.A. 97239, on the one hand, and
Dr. Reddy’s Laboratories Limited, a company organized under the laws of India,
having its principal place of business at Door No. 8-2-337, Road No. 3, Banjara
Hills, Hyderbad 50034, Andra Pradesh, India (“Licensee”), on the other hand.
Licensor and Licensee are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”
RECITALS
WHEREAS, Licensor develops and commercializes innovative targeted oncology
treatments to address major unmet medical needs and advance cancer care;
WHEREAS, Licensee an integrated pharmaceutical company with expert knowledge
with regard to the development, manufacturing and marketing of active
pharmaceutical ingredients and finished products in India and elsewhere;
WHEREAS, the Licensee has existing commercialization capabilities in the
Territory;
WHEREAS, Licensor and Licensee wish to partner in the development and
commercialization of the Licensed Product in the Licensee Indications in the
Territory in accordance with the terms and conditions hereof;
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the Parties hereto
agree as follows:
1.
DEFINITIONS.

1.1    Definitions. As used in this Agreement, the following capitalized terms
have the meanings indicated:
“Adjuvant” shall mean [***] and/or other appropriate pharmacological agent which
enhances the immune response of Licensed Product.

 
 
 

100004170

--------------------------------------------------------------------------------




“Affiliate” shall mean any corporation or other entity which directly or
indirectly controls, is controlled by or is under common control with a Party,
for so long as such control exists. For the purposes of this definition and
Section 16.2, “control” shall mean: (i) in the case of any corporate entity,
direct or indirect ownership of fifty percent (50%) or more of the stock or
shares having the right to vote for the election of directors thereof; or (ii)
in the case of any non-corporate entity, direct or indirect ownership of fifty
percent (50%) or more of the equity or income interest therein with the power to
direct the management and policies of such non-corporate entities.
“Agreement” shall have the meaning set forth in the Preamble.
“Bundle” shall mean the Licensed Product sold together with another
pharmaceutical compound or compounds for a single price except the Adjuvant.
“CIS” shall mean the Commonwealth of Independent States.
“Claims” shall have the meaning set forth in Section 14.1.
“Clinical Trial” shall have the meaning set forth in subsection 6.1.1.
“Clinical Trial Agreement” shall mean a clinical trial agreement mutually
satisfactory to the Parties relating to Licensee’s conduct of the Clinical Trial
with the general conditions of the Clinical Trial and the protocol herein
attached as ANNEX 2, ANNEX 3 & ANNEX 4.


“Competing Product” shall mean a product irrespective of mode of administration
in patients, that is marketed and sold by a Third Party whose patient population
as defined in the products approved label is the same as in the Licensed
Indications in the Territory.
“Confidential Information” shall have the meaning set forth in Section 11.1.
“Contemporaneous Agreements” shall mean the Clinical Trial Agreement, Supply
Agreement, Quality Agreement, Pharmacovigilance Agreement.
“Contract Interest Rate” with respect to a payment, shall mean prevailing LIBOR
rate .
“Control” shall mean, with respect to any Information or intellectual property,
that the applicable Party owns or has a sublicense to such Information or
intellectual property and has the ability to grant to the other Party access to
and a sublicense or sublicense (as applicable) under such Information or
intellectual property as set forth herein without violating the terms of any
agreement with any Third Party as of the time such Party would first be required
hereunder to grant such access and sublicense or sublicense, or requiring any
payment (whether or not then due and payable) under any agreement with any Third
Party as of the time such Party would first be required hereunder to grant such
access and sublicense or license.
“Effective Date” shall have the meaning set forth in the Preamble.

 
2

 

100004170

--------------------------------------------------------------------------------




“Federal Court” shall have the meaning set forth in Section 16.11.
“First Commercial Sale” shall mean the first Sale of the Licensed Product
following Regulatory Approval in the Territory.
“First Licensee Indication” shall mean use of the Licensed Product in breast
cancer patients and for which Licensor or its licensee has received Regulatory
Approval in the U.S. or in the E.U., including as such Regulatory Approval may
be amended from time to time.
“Force Majeure” shall have the meaning set forth in Section 16.8.
“GAAP” shall mean U.S. generally accepted accounting principles.
“Governmental Authority” shall mean any government administrative agency,
commission or other governmental authority, body or instrumentality, or any
federal, state, local, domestic or foreign governmental regulatory body.
“IFRS” shall mean international financial reporting standards to the extent
consistent with GAAP.
“Improvement” shall mean any change to the Licensed Product, including with
respect to formulation, dosage, or other advance or modification made by
Licensor to the Licensed Product.
“Indemnified Party” and “Indemnifying Party” shall have the respective meanings
set forth in Section 14.2.
“Information” shall mean all tangible and intangible techniques, information,
technology, practices, trade secrets, inventions, methods, knowledge, know-how,
conclusions, skill, experience, test data and results (including
pharmacological, toxicological and clinical test data and results), analytical
and quality control data, results or descriptions, software and algorithms,
sales, marketing and distribution arrangements, plans and strategies, and
similar information.
“Law” shall mean, individually and collectively, any and all laws, ordinances,
rules, directives, administrative circulars, orders and regulations of any kind
whatsoever of any Governmental Authority within the applicable jurisdiction.
“Licensed Know-How” shall mean Information in Licensor’s possession or Control
as of the Effective Date or thereafter during the Term that is reasonably
necessary for Licensee to (i) obtain Regulatory Approval and to commercialize
the Licensed Product in the Licensee Indications in the Territory, and/or
(ii) to conduct the Clinical Trial, all as contemplated in this Agreement.
“Licensed Product” means Licensor’s proprietary E75 peptide (nelipepimut-S)
(NeuVax™) for use in the Licensee Indications.

 
3

 

100004170

--------------------------------------------------------------------------------




“Licensed Technology” shall mean the Licensed Know-How, the Licensed Trademarks,
if any, and the Registration Dossier, collectively.
“Licensed Trademarks” shall mean trademark rights (including NeuVax™), if any,
Controlled by Licensor in the Territory on or after the Effective Date and
corresponding to any trademarks adopted by Licensor for use with a Licensed
Product in a Licensee Indication outside the Territory (not including any
corporate or house marks, and not including any such marks to the extent such
marks would conflict with any right of any Third Party inside the Territory).
“Licensee” shall have the meaning set forth in the Preamble.
“Licensee Indemnitees” and “Licensor Indemnitees” shall have the respective
meanings set forth in Section 14.1.
“Licensee Indications” shall mean the First Licensee Indication and the Second
Licensee Indication, collectively. References to a “Licensee Indication” shall
mean either of the Licensee Indications.
“Licensee Trademark” means such trademark created or developed and owned by the
Licensee for use in respect of the Licensed Product as contemplated in
Section 4.3.
“Losses” shall have the meaning set forth in Section 14.1.
“Materials” shall mean the Licensed Product and the Adjuvant.
“Net Sales” shall mean the gross amount invoiced in arm’s-length Sales in the
Territory by Licensee, its Affiliates and sublicensees to Third Parties, less
the following deductions from such gross amounts which are actually incurred,
allowed, accrued or specifically allocated to such Licensed Product, all as
determined in accordance with GAAP:
(i)    credits, price adjustments or allowances for damaged products, returns or
rejections of Product;
(ii)    normal and customary trade, cash and quantity discounts, allowances and
credits (other than price discounts granted at the time of invoicing which have
already been included in the gross amount invoiced);
(iii)    chargeback payments, repayments and rebates (or the equivalent thereof)
granted to or imposed by group purchasing organizations, managed health care
organizations or federal, state/provincial, local and other governments,
including any or all of their regulatory authorities, agencies, review boards or
tribunals, or trade customers;
(iv)    any invoiced freight, postage, shipping, insurance and other
transportation charges;

 
4

 

100004170

--------------------------------------------------------------------------------




(v)    sales, value-added (to the extent not refundable in accordance with
applicable law), and excise taxes, tariffs and duties, and other taxes directly
related to the sale (but not including taxes assessed against the income derived
from such sale);
(vi)    stocking allowances; and
(vii)    any other payment which reduces gross revenue and is permitted to be
deducted in calculating net sales in accordance with GAAP.
“Party” and “Parties” shall have the meanings set forth in the Preamble.
“Positive Interim PRESENT Data” shall mean interim data within the meaning of
the special protocol assessment for the PRESENT Trial, except such interim data
as would prohibit in any manner the continuance of the PRESENT Trial.
“PRESENT Trial” shall mean the Licensor’s ongoing human clinical trial of the
Licensed Product, that, if the defined end-points are met, is intended to
establish safety and efficacy in breast cancer patients for purposes of filing
for Regulatory Approval with the United States Food and Drug Administration (or
its successor) as required under 21 C.F.R. §312.21(c).
“Prior Agreement” shall have the meaning set forth in Section 11.4.
“Quarterly Period” shall mean each three-month period ending March 31, June 30,
September 30 and December 31 of each year during the Term and any partial period
ending on the last day of the Term.
“Reasonably Diligent Efforts” shall mean, with respect to Licensee, the
application of a level of human and financial resources, efforts and urgency to
commercialize the Licensed Product consistent with Licensee’s practices in the
Territory in pursuing the commercialization of its other high-value
pharmaceutical products in light of the Licensed Product’s characteristic
features, target indication, competitiveness and sales volume, but in no event
less than the level commonly applied by other pharmaceutical companies to their
own high-value pharmaceutical products of a similar nature; and with respect to
Licensor shall mean, the application of a level of human and financial
resources, efforts and urgency to develop, compile the Registration Dossier,
file for and seek the Regulatory Approval consistent with Licensor’s protection
in the U.S. or in the E.U., as the case may be, in pursuing the development and
commercialization of its other high-value pharmaceutical products in light of
the Licensed Product’s characteristic features, target indication,
competitiveness and sales volume, but in no event less than the level commonly
applied by other pharmaceutical companies to their own high-value pharmaceutical
products of a similar nature.
“Registration Dossier” shall mean the dossier of technical data and information
compiled by or on behalf of Licensee with respect to the Licensed Product on the
basis of which the Licensed Product may be registered in the Territory,
including updates to such data and information and evidence of marketing
approval, if any, of the Licensed Product in the U.S. or the E.U.

 
5

 

100004170

--------------------------------------------------------------------------------




“Regulatory Approval” shall mean the approval from Governmental Authorities
necessary for the marketing and sale of the Licensed Product in either or both
of the Licensee Indications or for conduct of Clinical Trial, as the case may
be.
“Regulatory Filing” shall mean any filing with any Governmental Authority with
respect to the development, marketing, commercialization or reimbursement of the
Licensed Product.
“Sale,” “Sell” or “Sold” means the sale, transfer or other disposition for value
of the Licensed Product.
“Second Licensee Indication” shall mean use of Licensed Product in gastric
cancer patients and for which Licensor or its licensees have received Regulatory
Approval in the U.S. or in the E.U., including as such Regulatory Approval as
may be amended from time to time.
“Sell-off Period” shall have the meaning set forth in subsection 15.3.3.
“State Court” shall have the meaning set forth in Section 16.11.
“Taxes” shall mean any tax, excise or duty, other than taxes upon income.
“Term” shall mean the period beginning on the Effective Date and ending upon the
expiration or termination of this Agreement pursuant to Article 15.
“Territory” shall mean India.
“Third Party” shall mean any entity other than a Party or an Affiliate of a
Party.
“VAT” shall mean any value added tax.
“Underlying License Agreements” shall mean (i) the Patent and Technology License
Agreement, dated September 11, 2006, by and among the Board of Regents of the
University of Texas System, the University of Texas M.D. Anderson Cancer Center,
the Henry M. Jackson Foundation for the Advancement of Military Medicine, Inc.,
and Apthera (formerly Advanced Peptide Therapeutics, Inc.), as amended by
Amendments Nos. 1-5 thereto, dated December 21, 2007, September 3, 2008, July 8,
2009, February 11, 2010, and January 10, 2011, respectively, and (ii) the
Exclusive License Agreement, dated as of July 11, 2011, by and among The Henry
M. Jackson Foundation for the Advancement of Military Medicine, Inc., Galena
(formerly RXi Pharmaceuticals Corporation) and Apthera.
2.
CONDITION PRECEDENCE

2.1    This Agreement and its validity is subject to the execution of all
Contemporaneous Agreements related hereto.



 
6

 

100004170

--------------------------------------------------------------------------------




3.
COLLABORATION SCOPE

3.1    Conduct of the Collaboration. The Parties shall cooperate to
commercialize the Licensed Product in the Licensee Indications in the Territory
in accordance with the terms and conditions of this Agreement.
3.2    Ex-Territory Activities. No rights are granted hereunder to Licensee with
respect to any jurisdiction outside the Territory, except as provided in
Section 7.1.3 and 7.1.4. Except as expressly provided in this Agreement,
Licensor shall have the sole right to research, develop, use, manufacture, have
manufactured and commercialize the Licensed Product inside and outside the
Territory.
4.
GRANT OF LICENSE

4.1    Exclusive Rights. Subject to the terms and conditions hereof, Licensor
hereby grants Licensee: (i) the exclusive (except as to Licensor) right and
license during the Term to the Licensed Know-How solely to utilize and practice
under the Licensed Know-How as part of and in connection with conduct of the
Clinical Trial; and (ii) the exclusive right (including as to Licensor) and
license during the Term to the Licensed Technology to apply for and pursue on
behalf of Licensor and in Licensee’s name Regulatory Approval in the Territory
and thereafter to market, Sell, promote and distribute the Licensed Product in
the Licensee Indications in the Territory. Licensor shall disclose the Licensed
Know-How to Licensee as reasonably required for these purposes upon reasonable
notice from Licensee and during Licensor’s normal business hours, and shall
designate one or more technical liaisons for communications with Licensee’s
technical personnel. Such license shall include the right to sublicense only as
set forth in Section 4.2.
4.2    Licensee Sublicensing. Licensee shall have the right to sublicense the
rights granted it hereunder only with Licensor’s prior written consent, which
Licensor may withhold or condition in its sole discretion. Any permitted
sublicensee shall be required to enter into a written agreement obligating it to
maintain the confidentiality of the Confidential Information of Licensor, and
Licensee shall be responsible for any disclosure of the Confidential Information
of Licensor by such sublicensee in violation of the provisions of Section 11. In
addition, such written agreement shall require such sublicensee to comply with
the obligations and prohibitions of this Agreement relevant to the rights
sublicensed, and Licensee shall be responsible for a breach by such sublicensee
of any such obligations or prohibitions. No sublicense shall operate to excuse
Licensee’s compliance with its obligations hereunder.
4.3    Trademarks.
4.3.1    Grant to Licensee. Licensor hereby grants Licensee the exclusive right
and license under the Licensed Trademarks for the Licensed Indications during
the Term, subject to the terms and conditions hereof, solely to apply for and
pursue Regulatory Approval and thereafter to market, sell, promote and
distribute the Licensed Product in the Licensee Indications in the Territory.
Such license shall include the right to sublicense only as set forth in Section
4.2. Should there be

 
7

 

100004170

--------------------------------------------------------------------------------




no Licensed Trademark in the Territory, or should the Licensee desire that a
Licensee Trademark be used for a Licensee Indication in the Territory, Licensee,
upon notifying the Licensor, may use such Licensee Trademark. For avoidance of
doubt, and ample clarity, any Licensee Trademark shall be owned by Licensee and
Licensee shall register the same with the trademark registry in the Territory
and country of manufacture. Similarly, Licensor warrants that the Licensed
Trademark shall be registered by the Licensor, with the trademark registry or
such other similar registry as may be prescribed under law, both in the
Territory and the country of manufacture.
4.4    Trademark Quality Standards. Licensee shall (i) maintain such reasonable
quality standards for the Licensed Trademarks, if any, in the Territory as
Licensor maintains for such Licensed Trademarks outside the Territory, and shall
comply with Licensor’s reasonable specifications and usage standards supplied to
it in writing (and as may be updated by written notice from time to time); (ii)
not use any Licensed Trademark in a manner that suggests any connection with any
product other than the Licensed Product or any service; and (iii) not use or
display the Licensed Trademarks in any manner that might dilute, tarnish,
disparage or reflect adversely on Licensor or such marks. From time to time,
upon request by Licensor, Licensee shall provide copies of the usage of the
Licensed Trademarks used in the marketing or promotion of the Licensed Product
in the Licensee Indications in the Territory in order to review such usage.
Licensee agrees that it shall not seek to register or obtain ownership rights in
any Licensed Trademark (or confusingly similar trademark) or any trademark used
by Licensor in connection with the Licensed Product outside the Territory in any
indication.
4.5    Retained Rights and Limitations. No rights are granted to Licensee
hereunder to Licensed Technology outside the Licensee Indications or outside the
Territory. No rights are granted to Licensee hereunder to import the Licensed
Product from any Third Party other than from Licensor or its designee. No rights
to either Party’s patents, trademarks or other proprietary rights are granted
pursuant to this Agreement, except as expressly set forth herein, and all other
rights are reserved.
5.
DEVELOPMENT AND REGULATORY APPROVAL

5.1    Development. Licensor confirms that, as of the Effective Date, Licensor
is conducting the PRESENT Trial of the Licensed Product for the First Licensee
Indication and that Licensor ’s current estimated timelines for Regulatory
Approval, if any, of the Licensed Product for the First Licensee Indication are
attached hereto as ANNEX 1. Licensor shall use Reasonably Diligent Efforts to
complete the development of the Licensed Product in the First Licensee
Indication in accordance with the timelines set forth in ANNEX 1 (as they may be
amended from time to time as necessary or appropriate based on the progress of
the PRESENT trial) and procure the Regulatory Approval for the Licensed Product
in the U.S, the European Union (E.U.) or other territory. Licensor shall, as
soon as practicable but in no event later than fifteen (15) days, notify
Licensee of any material changes or updates to the development plan or
regulatory strategy for the Licensed Product in the U.S, E.U. or other
territory.
5.2    Sharing of Regulatory Filings by Licensor. In order to enable Licensee to
plan, allocate its resources and fulfill its obligations under the Agreement,
Licensor shall furnish to

 
8

 

100004170

--------------------------------------------------------------------------------




Licensee as soon as practicable: (i) provide  within 30 (thirty) days a copy of
each Regulatory Filing made for seeking Regulatory Approval in the U.S. and/or
the E.U. in respect of the Licensed Product (including any regulatory filing
relating to manufacturing made by Licensor) for Licensee Indications upon
Licensee’s written request together with all accompanying documents including
the Registration Dossier, (ii) copies of any communication received from the
Governmental Authority and response submitted to such Governmental Authority,
together with all accompanying documents, with respect to such Regulatory
Filing; (iii) copies of any other Regulatory Filing made by the Licensor in
respect of the Licensed Product in the Licensee Indications; and (iv) copies of
any communications received by the Licensor from any Governmental Authority in
respect of the Licensed Product in the Licensee Indications. Where a Regulatory
Filing is not in English, Licensor shall also provide an English translation
thereof to the Licensee.
5.3    Sharing of Information of the PRESENT Trial. Licensor shall as soon as
practicable, but in any event not exceeding thirty (30) days, inform the
Licensee in writing, together with supporting documents, of any changes in CMC
data of the Licensed Product, investigative brochure, interim or final results
of the PRESENT Trial, and any additional safety studies required by the
Governmental Authority and the results of any such studies.
5.4    Responsibility for Regulatory Filings to Commercialize the Licensed
Product. Following notice from Licensor to Licensee of the Regulatory Approval
of the Licensed Product in the First Licensee Indication in the U.S. or the
E.U., Licensee shall use its Reasonably Diligent Efforts, at Licensee’s sole
cost and expense and in Licensee’s name, to procure Regulatory Approval for the
Licensed Product in the First Licensee Indication in the Territory. Licensor
shall make its regulatory expert available to Licensee, if required, for the
inperson interactions with Governmental Authorities in the Territory at
Licensors cost.


5.5    Sharing of Regulatory Filings by Licensee. Licensee shall furnish to
Licensor a draft copy of any Regulatory Filing in the Territory (including any
regulatory filing relating to manufacturing made by Licensee in accordance with
Section 8.2) as soon as practicable prior to filing it with a Governmental
Authority. Licensee will consider in good faith any comments made by Licensor
with respect to such Regulatory Filing. Where a Regulatory Filing is not in
English, Licensee shall also provide an English tranlation. Upon the request of
either Party, the other Party shall provide a right of reference to any
requested Regulatory Filings or Regulatory Approval for the Licensed Product in
the Territory, and Licensor shall provide the same such right of reference to
Licensee with respect to such Regulatory Filings and Regulatory Approvals
outside the Territory, in each case as reasonably necessary for the requesting
Party’s commercialization of the Licensed Product as permitted hereunder (or,
with respect to Licensor, the manufacture of the Licensed Product). Neither
Party shall have an obligation to provide information relating to any product
other than the Licensed Product and Adjuvant.
5.6    No Transfer of Regulatory Filing. Licensee shall not transfer title in,
fail to maintain or otherwise attempt in any manner to dispose of any Regulatory
Filing or Regulatory Approval or

 
9

 

100004170

--------------------------------------------------------------------------------




other governmental sublicenses, approvals or certificates for the Licensed
Product in the Territory without the prior written approval of Licensor.
5.7    Certain Covenants.
5.7.1    Promptly following Regulatory Approval of the Licensed Product in a
Licensee Indication in the Territory, Licensor and Licensee will develop and
agree upon safety data exchange procedures governing the coordination of
collection, investigation, reporting, and exchange of information concerning
adverse events with respect to the Licensed Product in such Licensee Indication
sufficient to permit each Party, its Affiliates and permitted sublicensees to
comply with applicable Law.
5.7.2    Throughout the Term, Licensor shall provide to Licensee with any
updates to the Registration Dossier as soon as is practicable after such updates
become available to Licensor.
5.7.3    Following Regulatory Approval of the Licensed Product in a Licensee
Indication in the Territory, Licensee shall, as soon as reasonably possible and
in its discretion and at its cost and expense, submit applications to the
relevant Regulatory Authorities and use Reasonably Diligent Efforts to obtain
pricing approval, if necessary, for such Licensed Product in the Territory.
5.8    Adverse Event Reporting. Licensee shall be responsible in accordance with
applicable Law for reporting to the relevant Governmental Authorities and
Licensor, all adverse events with respect to the Licensed Product in the
Territory, including in connection with the Clinical Trial, to the extent
required by and in accordance with applicable Law. Licensor (or its designee)
shall be responsible in accordance with applicable Law for reporting to the
relevant Governmental Authorities and Licensee all adverse events with respect
to the Licensed Product outside the Territory, including in connection with any
clinical trial of the Licensed Product in the Licensee Indications.
5.9    Communications.
5.9.1    Licensee Responsibility. Licensee shall have at all times, whether
before or after Regulatory Approval, exclusive responsibility for all
correspondence and for any official communication (except as Licensor may be
required by Law or a Governmental Authority to communicate) regarding the
Licensed Product in the Licensee Indication with applicable Governmental
Authorities in the Territory. Without prejudice to the time periods relevant to
Regulatory Filings pursuant to Section 5.5, Licensee will supply to Licensor a
copy of: (i) all such correspondence and communications to any such Governmental
Authority as soon as practicable prior to provision of such correspondence or
communication to such Governmental Authority; and (ii) all such correspondence
and communications from any such Governmental Authority after receipt of any
such correspondence. Materials provided pursuant to Section 5.5 need not be
re-provided pursuant to this subsection 5.9.1 unless changed. Where
correspondence or communications are not in English, Licensee shall also provide
an English language translation.

 
10

 

100004170

--------------------------------------------------------------------------------




Licensee shall consider in good faith any comments or suggestions made by
Licensor with respect to any such communication.
5.9.2    Licensor Responsibility. Licensor shall have exclusive responsibility
for all correspondence and for any official communication (except as Licensee
may be required by Law or a Governmental Authority to communicate or as
expressly provided in subsection 5.7.1) regarding the Licensed Product outside
the Territory in all indications, including the Licensee Indications. With
respect to correspondence and communication with Governmental Authorities
relating to Licensed Product outside the Territory, Licensor shall provide
Licensee all copies of all written correspondences to and from Governmental
Authorities with respect to the Licensed Product as soon as practicable;
provided, however, that any correspondence from or to Governmental Authorities
in relation to an adverse event shall be communicated to Licensee in accordance
with the reporting guidelines of the applicable Governmental Authority.
5.9.3    Licensor Cooperation – Manufacturing Information. Upon Licensee’s
request, Licensor will make and provide copies of any direct communications by
Licensor either to or from the Governmental Authorities having jurisdiction
outside the Territory regarding the manufacture of any Licensed Product by
Licensor or its designee, for supply to Licensee; provided, however, that
Licensor’s obligation to provide Licensee with manufacturing and process
information is limited to the circumstance where the information is reasonably
required for Licensee to carry out its obligations under Section 5.1, or access
to such information is required by Law or a Governmental Authority having
jurisdiction in the Territory; but Licensee shall only be entitled to use such
information to the extent required by such Law or Governmental Authority or to
the extent reasonably required to carry out its responsibilities hereunder.
5.10    Recalls. The Parties shall exchange their internal standard operating
procedures as to product recalls reasonably promptly after obtaining Regulatory
Approval in the Territory. Notwithstanding the foregoing, Licensor shall during
the Term, inform Licensee in writing any instances of recall of the Licensed
Product outside the Territory, together with such information as may be
reasonably requested by Licensee.
5.11    Cooperation Generally. The Parties shall cooperate generally with
respect to obtaining Regulatory Approval and commercialization of the Licensed
Product in the Licensee Indications in the Territory. Licensor shall support
Licensee during such regulatory procedure whether for obtaining Regulatory
Approval or any other procedure, and shall undertake Reasonably Diligent Efforts
to cooperate and assist with Licensee in addressing any queries raised by the
Governmental Authority by providing Licensee as soon as practicable all
additional data or information under Licensor’s Control as Licensee may
reasonably request to enable Licensee to submit the same to Governmental
Authority within any period stipulated by such Governmental Authority.
5.12    Joint Steering Committee . Within thirty (30) calendar days following
the Effective Date, the Parties shall establish a joint steering committee (the
“Joint Steering Committee” or “JSC”) for the purpose of facilitating the sharing
of knowledge, information and best practices regarding

 
11

 

100004170

--------------------------------------------------------------------------------




the development, registration, and management of the Licensed Product in the
U.S, and/or European Union by the Licensor (or its designee); and to collaborate
and co-ordinate the registration, supply, promotion, marketing, distribution,
execution and management of the Licensed Product in the Territory.
5.12.1    The JSC shall comprise of minimum three (3) members designated by each
Party consisting of representatives of the medical, regulatory and business
departments of each Party. The JSC shall meet quarterly or more or less
frequently as it may deem fit, with meetings to be held by teleconference, video
conference or, if deemed fit, in-person.
5.12.2    The JSC shall perform the following functions, some or all of which
may be addressed directly at each meeting of the JSC:
(i)    During the development stage of the Licensed Product, provide updates,
information on the development and the regulatory phase, including, but not
limited to, conduct of the PRESENT Trial, changes in the investigative brochure,
CMC data, other clinical studies, results of the trials and studies compiling of
the Registration Dossier, Regulatory Approval, and communications with
Governmental Authority outside the Territory.
(ii)    During the development stage of the Licensed Product, coordinate,
discuss, and develop a strategy for seeking patent protection for the Licensed
Product in the Territory.
(iii)    During the commercialization of the Licensed Product outside the
Territory, the Parties shall provide updates on the Regulatory Approval, if any,
of the Licensed Product, instances of any recalls or adverse events of the
Licensed Product and manufacturing information.
(iv)    During the Regulatory Filing for securing the Regulatory Approval and
after the receipt of Regulatory Approval by Licensee in the Territory, the
Parties shall provide updates on the Regulatory Filings, marketing strategy,
recalls and adverse events and other aspects pertaining to the collaboration.
6.
DEVELOPMENT AND COMMERCIALIZATION

6.1    Development.
6.1.2    As soon as is practicable following the Effective Date, Licensee shall,
[***], use Reasonable Diligent Efforts to initiate a epidemiology study and
Phase 2 clinical study in the Second Licensee Indication in accordance with
ANNEX 2, ANNEX 3, and ANNEX 4 in the Territory pursuant to the Clinical Trial
Agreement (the “Clinical Trial”). For clarity, the Clinical Trial shall be
conducted solely pursuant to the Clinical Trial Agreement, and Licensee shall
not conduct any clinical trials of the Licensed Product outside the Territory.
Licensor agrees to share all the data, study results and information, Licensed
Product and Adjuvant without any further charge or cost, as may be required, by
the Licensee to enable the Licensee to conduct the Clinical Trial under the

 
12

 

100004170

--------------------------------------------------------------------------------




Clinical Trial Agreement. Notwithstanding anything stated herein, post the
analysis of interim data of the PRESENT Trial, or final data review of the
PRESENT Trial by US Governmental Authority, the Parties shall review and make a
decision on the feasibility of initiating or continuing with the Clinical Trial.
In absence of Positive Interim Data, the Licensee have the option to discontinue
the trial.
6.1.3    Licensor hereby grants Licensee the exclusive right (except as to
Licensor) and license during the Term, subject to the terms and conditions
hereof, to utilize and practice the Licensed Know-How in the Territory solely
for purposes of the Clinical Study. Licensor shall disclose the Licensed
Know-How to Licensee for these purposes upon reasonable notice from Licensee and
during Licensor’s normal business hours, and shall designate one or more
technical liaisons for communications with Licensee’s technical personnel. Such
exclusivity and license extends only to the conduct of the Clinical Trial. Such
license shall not include any right to sublicense. For avoidance of doubt,
Licensee may sub-contract any or all parts of the Clinical Study to one or more
sub-contractors; provided that Licensee shall be responsible hereunder for any
such subcontractor with the provisions of this Agreement.
6.1.4    Licensor may, but shall not be obliged to, seek Regulatory Approval of
the Licensed Product in the Second Licensee Indication, or any other indication
in its discretion, outside the Territory. For avoidance of doubt, Licensee shall
have a right to apply for the Regulatory Approval of the Licensed Product in the
Second Licensee Indication in the Territory. In the event Licensee proceeds with
the application for the Regulatory Approval of the Licensed Product in the
Second Licensee Indication in the Territory, Licensor shall provide to Licensee
all documents, information, data, test or study results, reports including the
Registration Dossier, if any, under Licensor’s Control, as reasonably required
to enable Licensee to file for the Regulatory Approval. The Parties shall keep
each other reasonably apprised on a current basis of the progress of the
Clinical Trial and of any clinical trials of the Licensed Product in the
Licensee Indications outside the Territory.
6.2    Operational Control in Licensee Indications. Following Regulatory
Approval of the Licensed Product in a Licensee Indication in the Territory,
Licensee shall have operational right and responsibility, in its discretion and
at its cost and expense, for commercialization of the Licensed Product in the
Licensee Indications in the Territory, including the commercial strategy, and
shall use its Reasonably Diligent Efforts to commercialize the Licensed Product
in the Licensee Indications in the Territory. Similarly, following the grant of
Regulatory Approval for the Licensed Product in a Licensee Indication in the
Territory, Licensor shall supply the Licensed Product in required quantities in
a timely manner in accordance with terms and conditions as may be agreed between
the Parties under a separate supply agreement. Licensee shall promote and
commercialize the Licensed Product with a view to optimizing Sales of the
Licensed Product in the Territory using only professional and well-trained
employees of Licensee, and shall not utilize a contract sales organization in
connection with the Licensed Product without Licensor’s prior written approval.
Licensee shall develop an annual marketing plan for the Licensed Product, which
plan shall include recommended pricing, reimbursement and positioning of the
Licensed Product in the Territory, sales

 
13

 

100004170

--------------------------------------------------------------------------------




and distribution strategies and promotional programs. Licensee shall afford
Licensor a reasonable opportunity to review and comment on Licensee’s annual
marketing plans, and Licensee shall duly consider any changes or additions to
such plans that Licensor may suggest. At the request of either Party, the
Parties also shall meet not less frequently than annually to discuss Licensee’s
marketing plan in the Territory. As a part of Licensor’s cooperation with
Licensee, Licensor shall provide relevant data and information for creation of
promotional materials for the Licensee Indications in the Territory and use its
Reasonably Diligent Efforts to make available, at Licensee’s sole cost and
expense, key opinion leaders for conduct of continuing medical education
programs by Licensee in the Territory and the marketing and promotional
materials used for the Licensee Indications in other territories. Licensee shall
be solely responsible for its costs incurred in connection with its
commercialization of the Licensed Product in the Territory.
6.3    Commercialization Outside the Territory. Except as provided in subsection
7.1.3 and 7.1.4, Licensee shall have no rights with respect to the
commercialization of the Licensed Product outside the Territory in any
indication, including the Licensee Indications.
6.4    Compliance with Laws, Regulations and Guidelines. Each Party agrees to
comply with Law with respect to the development and commercialization of the
Licensed Product in the Licensee Indications in the Territory.
6.5    Cooperation Generally. The Parties shall cooperate generally with respect
to the commercialization of the Licensed Product in the Licensee Indications in
the Territory.
7.
IMPROVEMENTS; ADDITIONAL TERRITORY

7.1    Notice of Improvements.
7.1.1    Promptly after the development by or on behalf of Licensor or, where
applicable, any assignment or transfer to Licensor, of any Improvement, Licensor
shall provide written notice to Licensee (“Improvement Notice”). The Improvement
Notice shall include a description of the Improvement and a summary of the
subject matter claimed in any Improvement patents.
7.1.2    If Licensee wishes to include any Improvement as a Licensed Product
under this Agreement, Licensee shall provide within ninety (90) days of the
Improvement Notice written notice to Licensor specifying that the Licensee
wishes to include the Improvement as a Licensed Product. Immediately upon
Licensee's notice to Licensor, each Improvement identified by Licensee in its
notice hereunder will be a Licensed Product under this Agreement. No rights are
granted to Licensee hereunder to make any Improvement, and Licensee shall not
undertake to make any Improvement or obtain any Improvement other than from
Licensor or its designee.
7.1.3    In the event during the Term of this Agreement, Licensor receives
inquiries from any Third Party for an exclusive license to market, sell and
distribute a Licensed Product in any of jurisdictions of [***], [***], or [***]
for any of the Licensee Indications, Licensor shall in

 
14

 

100004170

--------------------------------------------------------------------------------




good faith provide [***]. [***], the Parties will proceed with the license and
supply arrangement for the Licensed Product for any of jurisdictions of [***],
[***], or [***] then Licensor shall give due consideration to Licensee’s
co-ownership of any intellectual property developed in the Clinical Trial and 
provide an equivalent economic benefit in respect of the business arrangements
between the Licensor and the Licensee in such jurisdictions. [***].
7.1.4    In the event during the Term of this Agreement, Licensor receives
inquiries for an exclusive license to market, sell and distribute a Licensed
Product in [***] for any of the Licensee Indications, Licensor shall in good
faith provide Licensee with an opportunity to discuss and negotiate with
Licensor for the same to arrive at mutually acceptable commercial terms. In the
event that the Parties agree to proceed with the license and supply arrangement
for the Licensed Product [***] then Licensor shall give due consideration to
Licensee’s co-ownership of any intellectual property developed in the Clinical
Trial and provide an equivalent economic benefit in respect of the business
arrangements between the Licensor and the Licensee in such jurisdiction.


8.
MANUFACTURE AND SUPPLY

8.1    Timely Supply: Following the grant of the Regulatory Approval the
Licensed Product in a Licensee Indication in the Territory, Licensor shall
supply the Licensed Product in required quantities in a timely manner in
accordance with terms and conditions as may be agreed between the Parties under
a separate supply agreement.
8.2    Manufacturing Rights and Price. No rights are granted to Licensee
hereunder to manufacture the Licensed Product or to obtain the Licensed Product
other than from Licensor or its designee. Licensee shall not manufacture the
Licensed Product or obtain the Licensed Product other than from Licensor or its
designee and as expressly provided in one or more supply agreements to be
entered into between the Parties. Each such supply agreement shall provide for a
purchase price to Licensee for the Licensed Product equal to the Cost of
Licensed Product, plus any applicable sales Taxes or VAT or similar levies on
Licensor’s sales to Licensee of the Licensed Product.
8.2.1     “Cost of Licensed Product” shall during the Term hereof not be more
than [***] ($[***]) US Dollars per dose of the Licensed Product on EX WORKS
incoterms 2010.
8.2.2    Adjuvant Supply[***]. [***].
8.2.3    [***].


9.
PAYMENT


 
15

 

100004170

--------------------------------------------------------------------------------




9.1    Royalty Payments. (i) It is agreed that Licensor shall supply [***] as
the Adjuvant along with the Licensed Product and in such case the Licensee shall
pay the Licensor a royalty of [***] percent ([***]%) on all Net Sales of the
Licensed Product during the Term. (ii) In the event that the Adjuvant to be
approved as a part of the label is any other Adjuvant which is available in the
Territory, matches Licensee’s quality standards, and is procured by Licensee
directly, then Licensee shall pay Licensor a royalty of [***] percent ([***]%)
on all Net Sales during the Term, except that the royalty shall be in a reduced
to an amount equal to [***] percent ([***]%) of Net Sales of the Licensed
Product during any Quarterly Period or portion thereof in which a Competing
Product is being marketed and sold in the Territory. In this regard, Licensee
shall notify Licensor promptly if it becomes aware of any Competing Product
being marketed or sold in the Territory.
The payment made pursuant to claim 9.1 shall be inclusive of any taxes
applicable and Licensor needs to pay any tax if applicable.
9.2    [***].
9.3    Not Included. The payments to be made pursuant to Section 9.1 do not
include any amounts payable pursuant to Section 9.8 or pursuant to any section
of the any supply agreement contemplated by Section 8.2, each of which are
separately due and payable without reference to amounts payable pursuant to
Section 9.1.
9.4    Appropriate Measure of Value. Each of the Parties acknowledges that the
value provided by the other hereunder is comprised of many related items,
including intellectual property of various types, access to development and
commercial expertise, clinical data, including Regulatory Filings both inside
and outside the Territory, and other financial and non-financial consideration.
9.5     The Parties also hereby agree to renegotiate the Cost of Licensed
Product on the fifth (5) anniversary of the Effective Date if the Licensors
actual cost of goods sold for the Licensed Product increases or decreases by
[***] ([***]%) percent or more as determined in accordance with GAAP (the “Cost
of Licensed Product Adjustment”). Upon the Licensors written notice, the Parties
shall have three (3) month to execute an amendment detailing the Cost of
Licensed Product Adjustment. In the event the Parties do not reach an agreement
within the three (3) month period the Cost of Licensed Product shall be
Licensor’s actual cost of goods sold as determined in accordance with GAAP. In
addition to the foregoing elements, the royalty payments set forth in
Section 9.1 have been premised on the basis that cost of goods sold being [***]
($[***]) U.S. dollars per dose of the Licensed Product remain unchanged
throughout the Term hereof while the cost of goods of [***] is [***] ($[***])
U.S. dollars per dose. Accordingly, in the event that cost of goods sold for the
Licensed Product increases then the Parties agree to decrease the royalty
payments reasonably.
9.6    Calculation of Net Sales Revenue. In calculating Net Sales:

 
16

 

100004170

--------------------------------------------------------------------------------




9.6.1    Free Products. Any disposal of the Licensed Product at no charge for,
or use of the Licensed Product along with Adjuvant without charge in, clinical
or preclinical trials, given as free samples, or distributed at no charge to
patients unable to purchase the same shall not be included in Net Sales.
9.6.2    Bundled Products. Licensor acknowledged that, under current applicable
Law, the Licensed Product (except Adjuvant) is not able to be sold in a Bundle
in the Territory. In the event, however, that the Licensed Product (except
Adjuvant) is sold in a Bundle in accordance with applicable Law, then for the
purposes of calculating the Net Sales under this Agreement, such Licensed
Product shall be deemed to be sold for an amount equal to (X÷Y) × Z, where: X is
the average sales price during the applicable reporting period generally
achieved for such Licensed Product in the Territory; Y is the sum of the average
sales price during the applicable reporting period generally achieved in the
Territory, when sold alone, by each pharmaceutical product included in the
Bundle; and Z equals the price at which the Bundle was actually sold. In the
event that the Licensed Product or one or more of the other pharmaceutical
products in the Bundle are not sold separately, the Parties shall confer in good
faith to determine an equitable fair market price to apply to such bundled
Licensed Product.
9.7    Reports. Beginning with the first Quarterly Period in which the First
Commercial Sale occurs, and thereafter for each Quarterly Period until the
expiration or termination of Licensee’s obligation to pay royalties hereunder,
royalty payments for each Quarterly Period shall be calculated and delivered by
Licensee to Licensor under this Agreement within forty five (45) days after the
end of each such Quarterly Period. Each royalty payment shall be accompanied by
a report of Sales and Net Sales stating: (a) the quantity Sold, Sales and Net
Sales (on a Licensed Product-by-Licensed Product basis) by or on behalf of
Licensee, its Affiliates or sublicensees during the applicable Quarterly Period
(detailed with gross invoice amounts and deductions to determine Net Sales);
(b) a calculation of the royalty payment due from Licensee hereunder for such
Quarterly Period; and (c) such additional information as reasonably requested by
Licensor from time to time to enable it to comply with its obligations to its
licensors.
9.8    No Wrongful Reductions. Licensee shall not attempt to reduce compensation
rightly due to Licensor hereunder by shifting compensation otherwise payable to
Licensee from a Third Party with respect to a Licensed Product to another
product or service for which no royalties are payable by it hereunder.
9.9    Milestone Payments. In addition to the other payments provided for or
referenced herein, Licensee shall pay Licensor one-time only the following
non-refundable amounts: (i) [***] ($[***]) U.S. dollars upon the execution and
delivery of this Agreement and Contemporaneous Agreements by the Parties;
(ii) [***] ($[***]) U.S. dollars upon confirmation in writing by Licensee of the
Positive Interim PRESENT Data; (iii) [***] ($[***]) U.S. dollars upon
achievement of cumulative aggregate Net Sales during the Term of [***] ($[***])
U.S. dollars; and (iv) [***] ($[***]) U.S. dollars upon achievement of
cumulative aggregate Net Sales during the Term of [***] ($[***]) U.S. dollars,
over and above the Net Sales referred to in clause (iii). Payment of the

 
17

 

100004170

--------------------------------------------------------------------------------




amounts referred to in the foregoing clauses (iii) and (iv) shall not be
payable, in the event that, at the time either such amount otherwise would have
become payable hereunder, a Competing Product is then being marketed and sold in
the Territory. Licensee shall pay Licensor the foregoing milestone payments in
accordance with Section 9.8 within thirty (30) days after the event giving rise
to such payment.
The payment made pursuant to claim 9.9 shall be inclusive of any taxes
applicable and Licensor needs to pay any tax if applicable.
9.10    Payment Method. All payments made hereunder by Licensee to Licensor
shall be made in U.S. Dollars, except as set forth in Section 9.11. Licensee
shall pay all sums due hereunder by wire-transfer or electronic funds transfer
in immediately available funds. Licensor shall promptly notify Licensee of
Licensor’s account information to facilitate such payments. Regardless of the
amounts of any royalty or other payments due under this Agreement or any other
agreement between the Parties or their Affiliates, all amounts payable under
this Agreement shall be paid in full (subject to Sections 9.12 and Section
9.13).
9.11    Audits. (i) Licensee shall keep complete and accurate records pertaining
to Sales of the Licensed Product in the Territory in sufficient detail to permit
Licensor to confirm the accuracy of all payments due hereunder, and such records
shall be open (in such form as may be available or reasonably requested by an
independent certified public accountant appointed in accordance with this
Section 9.11 (Audits)) to inspection for five (5) years following the end of the
Quarterly Period to which they pertain. Licensor shall have the right, at its
own expense, to have an independent, certified public accountant or other
representative selected by it review the records of Licensee upon reasonable
notice. Within fifteen (15) days following such notice, Licensee shall make such
records available electronically to such accountant and Licensor by computer
remote access. The report of such accountant shall be made available to both
Parties simultaneously, promptly upon its completion. Licensor’s audit rights
with respect to any Quarterly Period shall expire five (5) years after the end
of such Quarterly Period and the books and records for any particular Quarterly
Period shall only be subject to one (1) audit. Should the inspection lead to the
discovery of a discrepancy to Licensor’s detriment, then Licensee shall pay to
Licensor the amount of the discrepancy plus interest accrued at the Contract
Interest Rate, from the day the relevant payment was due. Should the inspection
lead to the discovery of a discrepancy to Licensee’s detriment, then Licensor
shall pay to Licensee the amount of the discrepancy without interest thereon.
Licensor shall pay the full cost of the inspection, except that Licensee shall
pay or reimburse Licensor for the cost of such inspection if the inspection
leads to the discovery of a discrepancy to Licensor’s detriment. (ii) Licensor
shall keep complete and accurate records pertaining to the Cost of Adjuvant and
Licensed Product in sufficient detail to permit Licensee to confirm the accuracy
of thereof and all payments due therefor, and such records shall be open (in
such form as may be available or reasonably requested by an independent
certified public accountant appointed in accordance with this Section 9.11
(Audits)) to inspection for five (5) years following the end of the Quarterly
Period to which they pertain. Licensee shall have the right, at its own expense,
to have an independent, certified public accountant or other representative
selected by it review the records of Licensor upon

 
18

 

100004170

--------------------------------------------------------------------------------




reasonable notice. All the rights of the Licensor in respect of the audit stated
hereinbefore shall mutatis mutandis apply to Licensee in respect of the audit
for Cost of Adjuvant and Licenced Product.
9.12    Blocked Currency. If Licensee is prohibited by a Governmental Authority
from making any payment due under this Agreement then, within the prescribed
period for making the payment Licensee shall promptly request and use its
Reasonably Diligent Efforts to obtain permission from the Governmental Authority
to make the payment, and shall make the payment, within ten (10) days after
receiving such permission. In cases of eventualities under this clause 9.12, the
Parties agree that no interest on the delayed payment shall apply.
9.13    Taxes. All Taxes levied on account of a payment made by Licensee to
Licensor pursuant to this Agreement will be subject to the withholding and
remittance provisions of Section 9.14.
9.14    Withholding. In the event that Law requires Licensee to pay or withhold
Taxes with respect to any payment to be made by Licensee pursuant to this
Agreement, Licensee shall notify Licensor in writing of such payment or
withholding requirements and provide such assistance to Licensor, including the
provision of such documentation as may be required by a tax authority, as may be
reasonably necessary in Licensor’s efforts to claim an exemption from or
reduction of such Taxes. Licensee will, in accordance with Law, withhold Taxes
from the amount due, remit such Taxes to the appropriate tax authority, and
furnish Licensor with proof of payment of such Taxes as and when such proof is
issued by the Governmental Authority . If Taxes are paid to a tax authority,
Licensee shall provide such assistance to Licensor as is reasonably required to
obtain a refund of Taxes withheld, or obtain a credit with respect to Taxes
paid. For the sake of clarity, the payments made by the Licensee to the Licensor
pursuant to clause 9.1 and 9.9 shall be inclusive of all the applicable taxes
and such taxes shall not be payable by the Licensee.
9.15    Late Payment. Save for payments under Section 9.11, any payments or
portions thereof due hereunder which are not paid when due shall bear interest
at the Contract Interest Rate, compounded daily, calculated on the number of
days such payment is delinquent. This Section 9.15 shall in no way limit any
other remedies available to either Party.
9.16    Third Party Royalties. Except as expressly set forth in Sections 9.14,
neither Party shall have the right to make any deduction from amounts otherwise
payable pursuant to this Agreement on account of any royalty or other amount
payable to any Third Party.
10.
INTELLECTUAL PROPERTY

10.1    Ownership. Except to the extent expressly specified to the contrary in
this Agreement: (i) each Party shall retain and own all right, title, and
interest in and to all patent rights, trade secrets, proprietary rights and
other intellectual property rights conceived or created solely by such Party;
(ii) the Parties shall jointly own all right, title, and interest in and to all
patent rights, trade secrets, proprietary rights and other intellectual property
rights conceived or created as part

 
19

 

100004170

--------------------------------------------------------------------------------




of or in connection with the Clinical Trial (the “Clinical Trial Intellectual
Property”) and, subject to the provisions of this Agreement (including those
sublicenses granted pursuant to Article 3) and; (iii) inventorship and
authorship of any invention or work of authorship conceived or created by either
Party, or pursuant to the Clinical Trial, shall follow the rules of the U.S.
Patent and Trademark Office and the Laws of the United States (without reference
to any conflict of law principles) and; (iv) Licensor herby grants Licensee an
exclusive license to the Clinical Trial Intellectual Property in the Territory
for the Licensed Indications, and; (v) Licensee herby grants Licensor an
exclusive license to the Clinical Trial Intellectual Property without duty to
account or obtain the consent of Licensee (such consent deemed given hereunder)
in order to exploit, sublicense or assign such intellectual property rights
outside the Territory except Russia, China and Germany. For Russia, CIS, China
and Germany, the Licensor shall seek from Licensee in order to exploit
sublicence or assign such intellectual property rights, written consent which
the Licensee shall not unreasonably withhold from Licensor.
10.2    Enforcement. Each Party shall promptly notify the other Party in writing
if it reasonably believes that any of the Licensed Know-How or Licensed
Trademarks is misappropriated by a Third Party in the Territory. Licensor, at
its expense, shall be entitled to enforce the Licensed Know-How and Licensed
Trademarks exclusively against infringement by a Third Party and to retain
recoveries from such enforcement. If Licensor does not file suit against a
substantial infringer within six (6) months of knowledge thereof, then Licensee
may, at its sole discretion and expense, enforce any Licensed Know-How and
Licensed Trademarks on behalf of itself and Licensor, with Licensee retaining
all recoveries from such enforcement. In any suit or dispute involving an
infringer, the Parties agree to cooperate fully with each other. At the request
and expense of the Party bringing suit, the other Party will permit access
during regular business hours, to all relevant personnel, records, papers,
information, samples, specimens, and the like in its possession.
11.
CONFIDENTIALITY AND PUBLICATIONS

11.1    Confidentiality; Exceptions. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing, the Parties agree that, during
the Term and for five (5) years thereafter, the receiving Party shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any confidential and proprietary
information and materials furnished to it by the other Party pursuant to this
Agreement (collectively, “Confidential Information”). Neither Party shall have
right to and shall not utilize any Confidential Information of the other Party
for activities inside or outside the Territory. For clarity, Confidential
Information of a Party shall include, without limitation, all information and
materials disclosed by such Party or its designee that (i) is marked as
“Confidential,” “Proprietary” or with similar designation at the time of
disclosure or (ii) by its nature can reasonably be expected to be considered
Confidential Information by the recipient. Information disclosed orally shall
not be required to be identified as such to be considered Confidential
Information. Notwithstanding the foregoing, Confidential Information shall not
include any information to the extent that it can be established by written
documentation by the receiving Party that such information:

 
20

 

100004170

--------------------------------------------------------------------------------




11.1.4    Was already known to the receiving Party, other than under an
obligation of confidentiality (except to the extent such obligation has expired
or an exception is applicable under the relevant agreement pursuant to which
such obligation was established), at the time of disclosure;
11.1.5    Was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
11.1.6    Became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
11.1.7    Was independently developed by the receiving Party (without reference
to or use of Confidential Information of the other Party) as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or
11.1.8    Was disclosed to the receiving Party, other than under an obligation
of confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation was established), by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.
11.2    Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, each Party may use and disclose Confidential Information of the other
Party solely as follows: (i) under appropriate confidentiality provisions
substantially equivalent to those in this Agreement: (a) in connection with the
performance of its obligations or as reasonably necessary or useful in the
exercise of its rights under this Agreement; (b) to the extent such disclosure
is to a Governmental Authority as reasonably necessary in filing or prosecuting
patent, copyright and trademark applications in accordance with this Agreement,
prosecuting or defending litigation in accordance with this Agreement, complying
with applicable governmental regulations with respect to performance under this
Agreement, filing Regulatory Filings, obtaining Regulatory Approval or
fulfilling post-approval regulatory obligations for a Licensed Product, or
otherwise required by Law, including the rules of any securities exchange or
automated quotation system; (c) to advisors (including lawyers and accountants)
on a need-to-know basis, in each case under appropriate confidentiality
agreements or professional standards of confidentiality substantially similar to
those of this Agreement; and (d) to the extent otherwise mutually agreed to by
the Parties.
11.3    Terms and Conditions Confidential. Neither Party shall disclose the
terms and conditions of this Agreement except as may be required by Law.
Notwithstanding the foregoing, with respect to complying with the disclosure
requirements of any Governmental Authority in connection with any required
filing of this Agreement, the Parties shall consult with one another concerning
which terms of this Agreement shall be requested to be redacted in any public
disclosure of the Agreement, and in any event each Party shall seek reasonable
confidential treatment for any public disclosure by any such Governmental
Authority. Notwithstanding the foregoing, the Parties also shall agree upon and
release a mutual press release to announce the execution of this Agreement;

 
21

 

100004170

--------------------------------------------------------------------------------




thereafter, Licensee and Licensor may each disclose to Third Parties the
information contained in such press release without the need for further
approval by the other. Each Party shall additionally have the right to issue
additional press releases in regards to this Agreement and the Licensed Product
with the prior written agreement of the other Party or as required to comply
with any Law or by the rules of any securities exchange or automated quotation
system.
11.4    Prior Agreement. This Agreement supersedes the Confidential Disclosure
Agreement between the Parties dated October 16, 2012, as it may be amended and
supplemented, including any written requests thereunder (the “Prior Agreement”),
with respect to information disclosed thereunder relating to the Licensed
Product and the research and development related thereto. All confidential
information exchanged between the Parties under the Prior Agreement shall be
deemed Confidential Information of the disclosing Party and shall be subject to
the terms of this Agreement.
11.5    Attorney-Client Privilege. Neither Party is waiving, nor shall be deemed
to have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges as a result of
disclosing information pursuant to this Agreement, or any of its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the receiving Party, regardless of whether the disclosing Party
has asserted, or is or may be entitled to assert, such privileges and
protections. The Parties: (i) share a common legal and commercial interest in
such disclosure that is subject to such privileges and protections; (ii) are or
may become joint defendants in proceedings to which the information covered by
such protections and privileges relates; (iii) intend that such privileges and
protections remain intact should either Party become subject to any actual or
threatened proceeding to which the disclosing Party’s Confidential Information
covered by such protections and privileges relates; and (iv) intend that after
the Effective Date both the receiving Party and the disclosing Party shall have
the right to assert such protections and privileges.
12.
REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1    Mutual Representations and Warranties. Each of the Parties hereby
represents and warrants to the other Party as of the Effective Date that:
12.1.1    It is duly organized and validly existing under the Law of its
jurisdiction of incorporation or organization and it has full corporate or
company power and authority and has taken all corporate or company action
necessary to enter into and perform this Agreement;
12.1.2    This Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms; the execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, by which it is bound, nor to its
knowledge, violate any Law; and the person executing this Agreement on such
Party’s behalf has been duly authorized to do so by all requisite corporate or
company action;

 
22

 

100004170

--------------------------------------------------------------------------------




12.1.3    All regulatory approvals, sublicenses, exemptions, registrations,
clearances and the like necessary for the research, development, Clinical Trial,
manufacture, sale or marketing of pharmaceutical products, for the performance
by it of its respective obligations under this Agreement has been or shall be
obtained and maintained throughout the term of this Agreement; and
12.1.4    It has not been debarred or the subject of debarment proceedings by
any Governmental Authority.
12.2    Licensor’s Representations and Warranties. Licensor represents and
warrants to Licensee as of the Effective Date that:
12.2.4    It has not knowingly used in connection with the research,
development, manufacture or commercialization to take place pursuant to this
Agreement any employee, consultant or investigator that has been debarred or the
subject of debarment proceedings by any Governmental Authority.
12.2.5    It has the necessary right, (whether as a owner, joint owner,
beneficial owner or under any other legally recognized right) of the Licensed
Technology, the Licensed Trademark and the Licensed Product and as such has an
unconditional and unfettered right to grant license of the same under Section 4
hereof to Licensee for the term and under the terms hereof;
12.2.6    Neither the Licensed Technology, the Licensed Trademark or the
Licensed Product infringes upon any Third Party right;
12.2.7    It shall (whether as a owner, joint owner, beneficial owner or under
any other legally recognized right) file and pursue for a trademark in a timely
manner in respect of the Licensed Trademark and the Licensed Product in the
Territory;
12.2.8    There is no settled, pending or to its knowledge threatened litigation
or re-examination, post-grant or inter partes review, interference, derivation,
opposition, claim or invalidity or other claim or proceeding (including the form
of an offer to obtain a license) challenging Licensor’s ownership of, or right
to utilize, practice or sublicense, the Licensed Technology, the Licensed
Trademark or the Licensed Product, or alleging any adverse right, title or
interest with respect thereto; and
12.2.9    It has not brought or threatened any claim against any Third Party
alleging infringement of any Licensed Technology, the Licensed Trademark or the
Licensed Product, nor, to its knowledge, is any Third Party infringing or, to
its knowledge, preparing or threatening to infringe the Licensed Technology, the
Licensed Trademark or the Licensed Product.
12.3    Disclaimer of Warranties. Except as set forth in this article 12, the
parties expressly disclaim any and all representations and warranties, express,
implied, statutory or otherwise, with respect to the collaboration, the licensed
sublicensor trademarks, the licensed sublicensor know-

 
23

 

100004170

--------------------------------------------------------------------------------




how, this agreement, the license product, or any other subject matter relating
to this agreement, including any warranty of merchantability, fitness for a
particular purpose, validity or noninfringement of intellectual property rights.
12.4    Certain Mutual Covenants. Each of the Parties hereby covenants to the
other Party as follows:
12.4.1    It shall not knowingly use in connection with the research,
development, manufacture or commercialization to take place pursuant to this
Agreement any employee, consultant or investigator that has been debarred or the
subject of debarment proceedings by any Governmental Authority;
12.4.2    It shall carry out its activities hereunder in compliance with Law
(including relevant Laws relating to economic sanctions and bribery);
12.4.1    It shall not misappropriate any trade secret of a Third Party in
connection with the performance of its activities hereunder; and
12.4.2    It shall not grant any right to any Third Party that conflicts with
the rights granted to the other Party hereunder.
12.5     Certain Covenants of Licensee. Licensee covenants to Licensor that
during the Term of this Agreement Licensee and its Affiliates shall not
undertake to develop, market, sell or distribute any product other than the
Licensed Product that is targeted for one or more indications that include
either of the Licensee Indications in the Territory.
13.
LIMITATIONS OF LIABILITY

13.1    Limitations of Liability. In no event shall either party be liable to
the other party for any indirect, special, incidental, exemplary or
consequential damages of any kind arising out of or in connection with this
agreement, however caused and on any theory of liability (whether in contract,
tort (including negligence), strict liability or otherwise), even if such party
was advised or otherwise aware of the likelihood of such damages. The
limitations set forth in this Section 13.1 shall not apply with respect to (i)
either Party’s indemnification obligations under Article 14, (ii) breach of
Section 11.1 or Section 11.2 (Confidentiality) , or (iii) gross negligence or
intentional misconduct of a Party.
13.2    Insurance. During the Term and for two (2) years thereafter each Party
shall obtain and maintain comprehensive general liability insurance covering its
obligations and activities hereunder, including product liability insurance,
with reputable and financially secure insurance carriers in a form and at levels
as customary for a company of its size in the pharmaceutical industry in the
Territory (or reasonable self-insurance sufficient to provide materially the
same level and type of protection). Each Party shall provide the other Party
with written evidence of such insurance within thirty (30) days following the
Effective Date. Additionally, each Party shall provide the

 
24

 

100004170

--------------------------------------------------------------------------------




other Party with written notice of at least fifteen (15) days prior to the
cancellation, non-renewal or material change in such insurance.
14.
INDEMNIFICATION

14.1    Indemnity.
(A)    Subject to the remainder of this Article 14, Licensee shall defend,
indemnify, and hold harmless Licensor, its Affiliates, and their respective
directors, officers, employees and agents (collectively, “Licensor
Indemnitees”), at Licensee’s cost and expense, from and against any and all
liabilities, losses, costs, damages, fees or expenses (including reasonable
legal expenses and attorneys’ fees incurred by any Licensor Indemnitees until
such time as Licensee has acknowledged and assumed its indemnification
obligation hereunder with respect to a claim) (collectively, “Losses”) arising
out of any claim, action, lawsuit, or other proceeding (other than a shareholder
derivative suit or like action) (collectively, “Claims”) brought against any
Licensor Indemnitee, by a Third Party to the extent such Losses result from (i)
the negligence or willful misconduct of Licensee, its Affiliates or agents in
performing under this Agreement or (ii) a breach by Licensee of this Agreement,
including any failure of Licensee’s representations or warranties in Section
12.1 to be true, but excluding such Losses to the extent they are attributable
to clause (y) or (z) of subsection 14.1(B), below.
(B)    Subject to the remainder of this Article 14, Licensor shall defend,
indemnify, and hold harmless Licensee, its Affiliates, and their respective
directors, officers, employees and agents (collectively, “Licensee
Indemnitees”), at Licensor’s cost and expense, from and against any and all
Losses (including reasonable legal expenses and attorneys’ fees incurred by any
Licensee Indemnitees ) suffered or incurred by Licensee Indemnitee (including
those arising out of any Claim brought against any Licensee Indemnitee, by a
Third Party) to the extent such Losses result from (x) any product liability
claims including adverse events or any manufacturing defects in respect of the
Licensed Product (y) the negligence or willful misconduct of Licensor, its
Affiliates or agents in performing under this Agreement or (z) a breach by
Licensor of this Agreement, including any failure of Licensor’s representations
or warranties in Section 12 to be true, but excluding such Losses to the extent
they are attributable to clause (i) or (ii) of subsection 14.1(A), above.
(C)    For clarity, the indemnification obligations of this Article 14 shall not
apply to obligations under the Clinical Trial Agreement or any supply
obligations under any Supply Agreement to be entered into in connection
herewith; any indemnification obligations related to the Clinical Trial
Agreement or supply obligations shall be provided for in the Clinical Trial
Agreement or the supply agreements to be entered into pursuant to Section 5.7.2
or Section 8.1, respectively.
14.2    Claim for Indemnification. Whenever any Claim or Loss shall arise for
which a Licensee Indemnitee or an Licensor Indemnitee (the “Indemnified Party”)
may seek indemnification under this Article 14, the Indemnified Party shall
promptly notify the other Party (the “Indemnifying Party”) of the Claim or Loss
and, when known, the facts constituting the basis for the Claim;

 
25

 

100004170

--------------------------------------------------------------------------------




provided, however, that the failure by an Indemnified Party to give such notice
or to otherwise meet its obligations under this Section 14.2 shall not relieve
the Indemnifying Party of its indemnification obligation under this Agreement
except and only to the extent that the Indemnifying Party is actually prejudiced
as a result of such failure. The Indemnifying Party shall have exclusive control
of the defense and settlement of all Claims for which it is responsible for
indemnification and shall promptly assume defense thereof at its own expense.
The Indemnified Party shall not settle or compromise any Claim by a Third Party
for which it is entitled to indemnification without the prior written consent of
the Indemnifying Party, unless the Indemnifying Party is in breach of its
obligation to defend hereunder. In no event shall the Indemnifying Party settle
any Claim without the prior written consent of the other Party if such
settlement does not include a complete release from liability on such Claim or
if such settlement would involve undertaking an obligation other than the
payment of money, would bind or impair the other Party, or includes any
admission of wrongdoing or that any intellectual property or proprietary right
of the other Party is invalid or unenforceable. The Indemnified Party shall
reasonably cooperate with the Indemnifying Party at the Indemnifying Party’s
expense and shall make available to the Indemnifying Party reasonably requested
information under the control of the Indemnified Party, which information shall
be subject to Article 11.
15.
TERM AND TERMINATION

15.1    Term. This Agreement shall come into effect as of the Effective Date and
shall remain in effect for an initial term ending upon the tenth annual
anniversary of the first Regulatory Approval in the Territory, unless renewed as
provided below, or until terminated in accordance with this Article 15. The
initial term of the Agreement shall be extended automatically for an additional
three (3) years, unless either Party notifies the other Party at least ninety
(90) days prior to the expiration of the initial term of its intention that the
initial term shall not be so renewed.
15.2    Termination. This Agreement may be terminated as follows:
15.2.1    Termination by Licensor. Licensor shall have the right to terminate
this Agreement, in whole or in part per Licensee Indications, immediately by
giving written notice to Licensee if:
(a)    Subject to Section 9, Licensee fails to pay any amount due under this
Agreement on the due date for payment and remains in default not less than
twenty five (25) days after Licensor’s written notice to make such payment,
including the payment of interest in accordance with Section 9.15.
(a)    Licensee materially breaches this Agreement (excluding a failure to pay
any amounts due under this Agreement referred to in subsection 15.2.1(a),
above), including without limitation, if, Licensee fails to use Reasonably
Diligent Efforts to initiate epidemiological study and Clinical Trial as
provided in subsection 6.1.1 or to obtain Regulatory Approval and to
commercialize the Licensed Product in the Territory as provide in Sections 6.4
and 6.2, and, if such

 
26

 

100004170

--------------------------------------------------------------------------------




breach is curable, fails to cure such breach within forty five (45) days of
Licensor’s written notice of such breach;
(b)    Licensee: (i) becomes insolvent or admits its inability to pay its debts
generally as they become due; (ii) becomes subject, voluntarily or
involuntarily, to any proceeding under any domestic or foreign bankruptcy or
insolvency law, which is not fully stayed within thirty (30) days or is not
dismissed or vacated within sixty (60) days after filing; (iii) is dissolved or
liquidated or takes any corporate action for such purpose; (iv) makes a general
assignment for the benefit of creditors; (v) has a receiver, trustee, custodian
or similar agent appointed by order of any court of competent jurisdiction to
take charge of or sell any material portion of its property or business; or
(c)    if Licensee, its Affiliate or any sublicensee brings or joins in any
challenge to the validity or enforceability of any Licensed Know-How or Licensed
Trademark in any Territory unless such an act by Licensee is curable within 30
days of Licensors written notice.
(d)    if Regulatory Approval in the Territory is denied after exhaustion of all
appeals and/or measures available to Licensee. Licensee shall promptly notify
Licensor of any preliminary or final denial of Regulatory Approval in the
Territory.
15.2.2    Termination by Licensee. Licensee shall have the right to terminate
this Agreement, in whole or in part per Licensee Indications, immediately by
giving written notice to Licensor if:
(a)    Licensor materially breaches this Agreement, including without
limitation, if Licensor fails to use Reasonably Diligent Efforts, to obtain or
cause its licensee to obtain, Regulatory Approval in the U.S. or in the E.U or
any other territory as provided in Section 5.1, and, if such breach is curable,
fails to cure such breach within forty-five (45) days of Licensee’s written
notice of such breach;
(b)    Licensor: (i) becomes insolvent or admits its inability to pay its debts
generally as they become due; (ii) becomes subject, voluntarily or
involuntarily, to any proceeding under any domestic or foreign bankruptcy or
insolvency law, which is not fully stayed within thirty (30) days or is not
dismissed or vacated within sixty (60) days after filing; (iii) is dissolved or
liquidated or takes any corporate action for such purpose; (iv) makes a general
assignment for the benefit of creditors; or (v) has a receiver, trustee,
custodian or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business;
(c)    if Regulatory Approval to the Licensed Product in the U.S. or the E.U. is
denied after exhaustion of all appeals and/or measures available to Licensor.
Licensor shall promptly notify Licensee of any preliminary or final denial of
Regulatory Approval in the U.S. or the E.U.;

 
27

 

100004170

--------------------------------------------------------------------------------




15.3    Effect of Termination.
15.3.1    General. Any termination or expiration of this Agreement shall be
without prejudice to any other right or remedy to which a Party may be entitled.
15.3.2    In the event this Agreement is terminated under subsections 15.2.2 (a)
and 15.2.2 (b) and due to (1) the non receipt of Regulatory Approval by the
Licensee in the Territory and such non receipt of Regulatory Approval can be
attributed to a material breach by the Licensor or (2) the Licensor is unamble
to supply Licensed product or Adjuvant then, Licensee shall be entitled to and
Licensor shall refund to Licensee all milestone payments actually paid to
Licensor by Licensee under Section 9.9.
15.3.3    Sell-Off Period. On expiration or termination of this Agreement for
any reason, Licensee shall have the right to dispose of all stocks of the
Licensed Product in its possession at the date of termination for a period of
one hundred eighty (180) days after the date of termination (the “Sell-off
Period”), in each case, in accordance with the terms and conditions of this
Agreement. The royalty payments under the provisions of Section 9.1 shall be
made to Licensor within thirty (30) days after (a) expiration or termination,
with respect to Earned Royalties accrued prior to the expiration of the
effective date of termination, and (b) the expiration of the Sell-off Period,
with respect to royalty payments accrued during the Sell-off Period.
15.4    Surviving Provisions. In addition and without prejudice to the
provisions of Section 14.3, in the event of any expiration or termination of
this Agreement the following provisions shall survive: Articles 11, 13, 14, 15
and 16; and Sections 9.1 (with respect to Net Sales prior to such expiration or
termination); 9.9 (with respect to reimbursement events reached prior to such
expiration or termination); 9.9 through 9.16 inclusive (with respect to Net
Sales made prior to such expiration or termination); 10.1; 10.2 (with respect to
periods prior to termination); and 12.3.
16.
MISCELLANEOUS

16.1    Affiliates. Licensee shall have the right to exercise its rights and
perform its obligations hereunder through its Affiliates (including by licensing
rights hereunder where such rights are held in the name of any such Affiliate),
provided, that Licensee shall be responsible for such Affiliates’ performance
hereunder.
16.2    Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred (except by operation of Law)
by either Party without the prior written consent of the other. Either Party may
assign this Agreement, and its rights and obligations hereunder without prior
written consent to any Affiliate or, with prior notice, in connection with the
transfer or sale of all or substantially all of the business of such Party to
which this Agreement relates. Any assignment not in accordance with this
Agreement shall be void. Subject to the foregoing, the rights and obligations of
the Parties under this Agreement shall be binding upon and inure to the benefit
of the successors and permitted assigns of the Parties. Notwithstanding anything
stated herein, this Agreement with full force and effect and in its true spirit,
shall survive the Change

 
28

 

100004170

--------------------------------------------------------------------------------




of Control of either Party or sale of all or substantially all of the business
of a Party. For the purpose of this clause, “Change of Control” shall occur with
regard to a Party if another person who controls such Party ceases to do so, or
if a new person acquires control of such person: (i) in the case of any
corporate entity , direct or indirect ownership of fifty percent (50%) or more
of the stock or shares having the right to vote for the election of directors
thereof or (ii) in the case of any non-corporate entity, direct or indirect
ownership of fifty percent (50%) or more of the equity or income interest
therein with the power to direct the management and policies of suh
non-corporate entities.
16.3    Choice of Law. This Agreement shall be governed by, and enforced and
construed in accordance with, the laws of the State of Delaware without regard
to its conflicts of law provisions.
16.4    Change in Law. In the event any Law, judgment, ruling or order of any
administrative, quasi-judicial or judicial body in the Territory after the date
hereof: (i) requires Licensee to sell the Licensed Product in the Territory at a
reduced price then the selling price contemplated by the Licensee as notified to
Licensor or in a particular manner not contemplated by this Agreement; (ii)
directs either Licensor or Licensee to grant a license or sub-license to a third
party for the Licensed Product in the Territory not contemplated by this
Agreement; or (iii) makes it unlawful for Licensee to sell the Licensed Product,
then the Parties shall re-negotiate in good faith an amendment to this Agreement
to address such event, which amendment shall conform as closely as possible to
the original terms and provision of this Agreement and the intent of the Parties
at the Effective Date hereof provided that any such amendment shall not put a
Party in a materially adverse position than contemplated herein.
16.5    Construction. The definitions of the terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The Parties
each acknowledge that they have had the advice of counsel with respect to this
Agreement, that this Agreement has been jointly drafted, and that no rule of
strict construction shall be applied in the interpretation hereof. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (ii) any
reference to any Laws herein shall be construed as referring to such Laws as
from time to time enacted, repealed or amended, (iii) any reference herein to
any person shall be construed to include the person’s permitted successors and
assigns, (iv) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (v) all references herein to Articles,
Sections, Schedules or Exhibits, unless otherwise specifically provided, shall
be construed to refer to Articles, Sections, Schedules or Exhibits of this
Agreement. This Agreement has been executed in English, and the English version
of this Agreement shall control.

 
29

 

100004170

--------------------------------------------------------------------------------




16.6    Counterparts. This Agreement may be executed in counterparts with the
same effect as if both Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. Signature pages of this Agreement may be
exchanged by facsimile or other electronic means without affecting the validity
thereof.
16.7    Entire Agreement. This Agreement constitutes the entire agreement
between the Parties as to the subject matter of this Agreement, and supersedes
and merges all prior negotiations, representations, agreements and
understandings regarding the same.
16.8    Force Majeure. Neither Party shall be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to causes beyond its reasonable control, including acts of God, fires, floods,
earthquakes, labor strikes, acts of war, terrorism or civil unrest; provided,
however, that the affected Party promptly notifies the other Party in writing
(and continues to provide monthly status updates to the other Party for the
duration of the effect) and further provided that the affected Party shall use
its commercially reasonable efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and shall
continue performance with reasonable dispatch whenever such causes are removed.
16.9    Further Assurances. Each Party agrees to do and perform all such further
acts and things and shall execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.
16.10    Headings. Headings and captions are for convenience only and are not to
be used in the interpretation of this Agreement.
16.11    Jurisdiction and Venue. Each Party hereby irrevocably submits to the
exclusive jurisdiction of the courts of the State of Delaware (“State Court”)
and the courts of the United States of America located in the State of Delaware
(“Federal Court”), for the purposes of any suit, action or other proceeding
arising out of or relating to this Agreement or out of any transaction
contemplated hereby. Each Party agrees that service of any process, summons,
notice or document by personal delivery, by registered mail, or by a recognized
international express delivery service to such Party’s respective address set
forth in Section 16.13 (as such address may be changed by notice delivered
pursuant to such section) shall be effective service of process for any action,
suit or proceeding in the applicable Federal Court or State Court with respect
to any matters to which it has submitted to jurisdiction in this Section 16.11.
Each Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the applicable Federal Court or State Court,
and hereby and thereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Any action
brought arising out of or relating to this Agreement or out of any transaction
contemplated hereby shall be conducted in English. Notwithstanding the
foregoing,

 
30

 

100004170

--------------------------------------------------------------------------------




either Party shall have the right to seek exigent, injunctive or temporary
relief in any court of competent jurisdiction. Each Party irrevocably waives any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. Except as
may be expressly set forth to the contrary herein (including in Section 13.1
hereof), nothing in this Agreement shall serve to limit any remedy to which a
Party might otherwise be entitled, at law or in equity.
16.12    No Set-Off. Unless the Parties otherwise agree in writing, no Party
shall have the right to deduct from amounts otherwise payable hereunder any
amounts payable to such Party (or its Affiliates) from the other Party (or its
Affiliates).
16.13    Notices. Any notice required or permitted to be given by this Agreement
shall be in writing, in English, and shall be delivered by hand or overnight
courier with tracking capabilities or mailed postage prepaid by registered or
certified mail addressed as set forth below unless changed by notice so given:
If to Licensor:
 
Galena Biopharma, Inc.
4640 S.W. Macadam Ave.
Suite 270
Portland, Oregon, U.S.A. 97239
Attention: Mark W. Schwartz, Ph.D.





If to Licensee:
 
Dr. Reddy’s Laboratories Limited
Hyderabad, 500034, India
8-2-337 Road No.3 Banjara Hills
Hyderabad, 500034, India
Attention: Alok Sonig
 
 

Any such notice shall be deemed given on the date delivered. A Party may add,
delete (so long as at least one person is remaining), or change the person or
address to which notices should be sent at any time upon written notice
delivered to the other Party in accordance with this Section 16.13
16.14    Re-importation. Licensee shall use Reasonably Diligent Efforts to
prevent the Licensed Product provided to or made for or on behalf of Licensee
for use or sale inside the Territory from being distributed or sold outside the
Territory. Licensee shall notify Licensor promptly if it becomes aware of the
exportation of a Licensed Product from the Territory.
16.15    Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute Licensee and Licensor as partners, agents or joint
venturers. Neither Party shall have any express or implied

 
31

 

100004170

--------------------------------------------------------------------------------




right or authority to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any contract, agreement or
undertaking with any Third Party.
16.16    Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall negotiate in good faith to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.
16.17    Third Party Beneficiaries. Except as expressly provided with respect to
Licensor Indemnitees or Licensee Indemnities in Article 14, there are no third
party beneficiaries intended hereunder, and no Third Party shall have any right
or obligation hereunder.
16.18    Waivers and Modifications.
16.18.1    The failure of any Party to insist on the performance of any
obligation hereunder shall not be deemed to be a waiver of such obligation.
Waiver of any breach of any provision hereof shall not be deemed to be a waiver
of any other breach of such provision or any other provision on such occasion or
any other occasion. No waiver, modification, release or amendment of any right
or obligation under or provision of this Agreement shall be valid or effective
unless in writing and signed by the Parties hereto.
16.18.2    The Parties shall modify or amend this Agreement from time to time
upon notice from Licensor that such modification or amendment is necessary or
appropriate to conform any provisions hereof to any corresponding provision of
the Underlying License Agreements, provided, that no such modification or
amendment shall adversely affect in any material respect Licensee’s rights or
obligations under this Agreement, as determined in good faith by Licensee.
*********
(Signature page follows)

 
32

 

100004170

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
Effective Date.
 
GALENA BIOPHARMA, INC.
 
 
 
 
 
 
 
By:    /s/ Mark J. Ahn         
 
   Mark J. Ahn, Ph.D.
 
   President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
DR. REDDY’S LABORATORIES LIMITED
 
 
 
 
 
 
 
By:    /s/ Alok Sonig         
 
Alok Sonig
 
   SVP and India Business Head
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page of License and Development Agreement]




 
33

 

100004170

--------------------------------------------------------------------------------




ANNEX 1




Currently estimated Interim data readout for PRESENT trial -- [***].


Currently estimated end of trial readout [***] and filing for Regulatory
Approval in the U.S. or in the E.U. [***].









































































 
34

 

100004170

--------------------------------------------------------------------------------








ANNEX – 2




Protocol - NeuVax in High Risk Gastric Cancer






Title
Phase 2 Study Schema of NeuVax™ to Prevent or Delay Recurrence in Resected HER2
Expressing Gastric Cancer (HER2 1+,2+, or 3+) Patients
Objectives
Primary Objective:
• Disease-free survival (DFS) in subjects with resected R0/R1 gastric cancer at
24 months.


Secondary Objectives:
• 36 month DFS and Overall Survival (OS)
IND
IND will be filed in the US by Galena and all trial sites will be in India
Treatment
NeuVax (nelipepimut_S) with [***] vs. non-treated (observation) controls
Background
Cancers of the GE junction or stomach represent >20% of the malignancies
diagnosed in Korea, Japan, Russia and Chile, and result in 800,000 annual
worldwide deaths, with 100,000 new cases annually in India. Despite the fact
that approximately 50% of these tumors are diagnosed while still “resectable”,
there remains a high rate (40%) of disease recurrence within 24 months. Because
of the preponderance of HER2 expression in gastric cancer, Herceptin
(trastuzumab) has been shown to increase overall survival (when used with
chemotherapy) in HER2 IHC 3+ or overexpressing metastatic gastric/GE junction
adenocarcinoma. NeuVax is a cancer vaccine targeting the immunodominant peptide
in the extracellular domain of HER2. When used as an adjuvant therapy following
resection and standard of care chemoradiation in early stage node positive
breast cancer patients, NeuVax increased disease free survival by more than 35%
at 24 months. The use of this HER2 targeted vaccine in early stage gastric
cancer to prevent recurrence is the primary objective of this study.
Study Design/Type
A multicenter, two-arm trial where eligible patients post-resection and standard
of care treatment who are no evidence of disease (NED) are enrolled, and then
assigned to receive the NeuVax vaccine injection series or be in the control
observation group based on the HLA status. Patient cohort assignment would be on
the basis of HLA type, with only HLA A2-3 positive patients going onto active
treatment.
Study Centers
The study will be conducted in approximately XX-XX sites.
Study Patients
[***]


 
35

 

100004170

--------------------------------------------------------------------------------




Statistics (NOTE: To be finalized)
Assuming a baseline recurrence rate of 40% in two years and a benefit of the
vaccine to reduce the rate to half, i.e., 20% in two years, then approximately
40 pts per arm or a trial of 80 pts is required to show a statistical
difference.
Duration of Study
The primary analysis is at 24 months, with the secondary analysis at 36 months.
The study enrollment should take a period of 12 months; therefore the entire
study should be complete after 48 months.
Inclusion Criteria
[***]
Exclusion Criteria
[***]
Methodology:


• CT scan will assess patients for disease status prior to enrollment. •
Subjects who are HLA A2 or A3 positive will be assigned to treatment with NeuVax
and [***]. Patients will be enrolled until 40 patients are assigned to the
treatment arm.
• Subjects who are HLA A2 or A3 negative will be assigned to the observational
control arm. Patients will be enrolled until 40 patients are assigned to the
treatment arm which shall be no less than 40 patients in the control arm.
• Patients will receive standard of care in addition to NeuVax.
• All patients will have disease status evaluated by standard of care, with
confirmation by PET/CT scan at 24 months or sooner as indicated.
• Any follow-up for any symptoms of disease that might lead to a diagnosis of
relapse should be done during the trial as medically appropriate.


NeuVax Administration
• NeuVax will be administered combined with [***] as an intradermal injection in
the same thigh.
• Treatment with NeuVax will be initiated between 4-12 weeks after the last SoC
treatment.
• The primary vaccination series (PVS) will consist of one injection per month
for 6 months; and the booster series will consist of one injection every 6
months, initiating after the last of the 6 PVS injections.
• Subjects will receive a total of 9 injections over 24 months; and 11
injections over 36 months.
Name of Company:


Galena Biopharma, Inc.
4640 SW Macadam St., Suite 270
Portland, OR 97239




















 
36

 

100004170

--------------------------------------------------------------------------------




ANNEX – 3




Financial Terms, Budget, and Time








Galena will use Reasonably Diligent Efforts to Provide
1)    Study Materials
2)    [***]
3)    [***]
4)    Filing of Investigational New Drug Application in the USA


Dr. Reddy’s will use Reasonably Diligent Efforts to Provide
1)    [***]
2)    Hiring and managing all CRO’s required for the conduct of the Clinical
Trial
3)    Identifying and setting up of all Study Centers in India for conduct of
the Clinical Trial
4)    Enrollment, treatment and follow up on all patients enrolled in the
Clinical Trial
5)    Collection, curation and analysis of all data
6)    Drafting and submitting all respective Regulatory Filings regarding this
Clinical Trial to the appropriate Governmental Authority in the Territory.


Anticipated Start Date
Within three (3) months of availability of regulatory approval for initiating
phase-2 gastric cancer trial
Anticipated End Date
Within 48 months of Anticipated Start date of clinical trial.




 
37

 

100004170

--------------------------------------------------------------------------------




ANNEX 4
Protocol for Epidemiological Study
Title
An Observational study to estimate the expression of HER2 (1+,2+, or 3+) with
HLA A2‐3 typing positivity in 50 consecutive Gastric Cancer patients.
Objectives
To estimate the expression of HER2 (1+,2+, or 3+) with HLA A2‐3 type positive in
Gastric Cancer patients
Background
Gastric cancer remains a major health issue and a leading cause of cancer death
worldwide, although the prevalence and mortality of the disease have gradually
decreased. The investigators have very few options for patients with advanced
disease.
Cancers of the GE junction or stomach represent >20% of the malignancies
diagnosed in Korea, Japan, Russia and Chile, and result in 800,000 annual
worldwide deaths. Despite the fact that approximately 50% of these tumors are
diagnosed while still “resectable”, there remains a high rate (40%) of disease
recurrence within 24months. Because of the preponderance of HER2 expression in
gastric cancer, Herceptin (trastuzumab) has been shown to increase overall
survival (when used with chemotherapy) in HER2 IHC 3+ or overexpressing
metastatic gastric/GE junction adenocarcinoma.
NeuVax (HER2/[***] NeuVax is a first-in-class peptide-based,active, specific
immunotherapy for the treatment and prevention of cancer.
NeuVax has been tested as an immunotherapy to prevent recurrence in Phase 1/2
clinical trials in node-negative (NN) and node-positive (NP) breast cancer
patients as well as in early-stage prostate cancer patients at high risk for
disease recurrence. NeuVax binds to HLA-A2 and HLA-A3 molecules on tumor and
antigen presenting cells (APC) and elicits a proliferative CD8+
(cytotoxic)T-cell immune response against HER2-expressing cancer cells while
demonstrating minimal clinical toxicity to normal tissues and organs.
A POC study is being planned to be conducted to assess the effectiveness of
Neuvax to prevent recurrence and increase disease free survival in Gastric
Cancer patients HER2 (1+,2+, or 3+) with HLA A2‐3 positive . The current
observational study is being planned to estimate the incidence of the above
patient population in Indian setting. Hence, the investigators plan to test HER2
(1+,2+, or 3+) in 50 patients with IHC and correlate with the HLA A2‐3 positive
in the same population of Gastric Cancer patients.
Study Design/Type
Prospective, observational study
Study Center
The study will be conducted in gastric cancer patients attending
Sample size
A Total of 50 patients will be enrolled in the study
Study Patients
Patients with gastric or GE junction adenocarcinoma.
Duration of Study
06 months duration


 
38

 

100004170

--------------------------------------------------------------------------------






Inclusion Criteria
•    50 consecutive patients with gastric cancer who have a pathology tissue
specimen.


•    Willing to allow serum sample for HLA testing.
Primary Outcome Measures:
•    Incidence of Her2 testing( IHC) in Gastric cancer [ Time Frame: 6 month ] [
Designated as safety issue: No ]
•    Incidence of HLA A2 A3 in the HER ‐2 +ve gastric cancer patient.
Study Design
&Methodology:
•    Initially Existing Tissue section blocks of gastric cancer patients will be
included in this study.
•    IHC will be employed for detection of HER‐2 from tissue samples of gastric
cancer patients.
•    HLA Sero‐typing will be performed from the gastric cancer patients, who
have provided the tissue samples for HER‐2
•    detection
•    Both the tests will be performed by a central Lab based in Mumbai.
Overview of Data collection
& statistics
•    The principal investigator will maintain and supervise data collection and
maintaining records. The patient will be de‐
o    Identified.
•    Being an Observational study the Results will be analyzed as
o    %age of total population with the descriptive statistics.








 
39

 

100004170